COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Decker, Judges Ortiz and Causey
UNPUBLISHED


              Argued at Fairfax, Virginia


              MYISON IAEENE ELLIS, S/K/A
               MYI’SON IAEENE ELLIS
                                                                          MEMORANDUM OPINION* BY
              v.     Record No. 1390-20-4                               JUDGE DORIS HENDERSON CAUSEY
                                                                               SEPTEMBER 20, 2022
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF FAUQUIER COUNTY
                                         Herman A. Whisenant, Jr., Judge Designate

                               Jessica N. Sherman-Stoltz (Sherman-Stoltz Law Group, PLLC, on
                               briefs), for appellant.

                               Liam A. Curry, Assistant Attorney General (Mark R. Herring,1
                               Attorney General, on brief), for appellee.


                     Myi’son Iaeene Ellis (“appellant”) appeals convictions, after a jury trial in the Circuit

              Court of Fauquier County, of first-degree murder, in violation of Code § 18.2-32; conspiracy to

              commit robbery, in violation of Code §§ 18.2-58 and 18.2-22; and use or display of a firearm in

              committing a felony, in violation of Code § 18.2-53.1. For the following reasons, we affirm.

                                                        I. BACKGROUND

                     On August 26, 2019, Lincoln Williams, Jr., was shot outside his residence and died from

              a single gunshot wound to the head. Appellant, Daniel Farmer, and Lucretia Robinson were

              charged in relation to this incident.2 Daniel Farmer and his sister, Karen Farmer, shared a house



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                         Jason S. Miyares succeeded Mark R. Herring as Attorney General on January 15, 2022.
                     2
                         The alleged co-conspirators were tried separately from appellant.
with their mother and Lucretia Robinson. Appellant had a brief romantic relationship with

Karen Farmer and is alleged to be the father of her child.

        Karen Farmer testified for the Commonwealth. She testified that a week to a couple days

before the robbery, she heard her brother, Daniel Farmer, talking about “set[ting] up [Lincoln

Williams, Jr.] for a robbery.” She testified that on August 26, 2019, appellant, Robinson, and

Daniel Farmer left the Farmers’ house while “it was dark.” Daniel Farmer came back to the

house first, around 10:00 p.m. Robinson and appellant returned later. Ms. Farmer noticed that

appellant was upset and had a scratch underneath his right eye. Ms. Farmer testified that, after

some prompting, appellant told her that he and Robinson had gone to the victim’s house.

Appellant had walked up to the victim’s house and stood by a tree in the front yard. The victim

pulled into the driveway and exited his vehicle. Appellant then approached the victim, took out

the gun, and told the victim to “give up . . . the drugs or the money.” After the victim did not

give appellant what he wanted, the appellant pistol-whipped the victim, and the two “tussled a

little bit.” After that, appellant shot the victim and appellant left the scene.

        Lucretia Robinson also testified for the Commonwealth. She testified that around August

10, 2019, she heard Daniel Farmer talking about robbing someone. Around 10:00 p.m. on

August 26, 2019, she, along with appellant and Daniel Farmer, left the Farmers’ house. She

drove her own car and followed behind appellant and Daniel, who rode together in a separate

vehicle. During the trip, both cars stopped, and appellant got into the passenger seat of

Robinson’s car. Appellant had a gun with him. Robinson drove and eventually parked at “a

grassy part . . . outside of the driveway of a house.” She later confirmed that they parked in front

of the driveway belonging to the neighbor who lived to the right of the victim’s house.

Appellant exited the car, taking the gun with him, and was gone for fifteen to twenty minutes.

Robinson testified she could not see where appellant went because “[i]t was dark.” She stated

                                                 -2-
that “[a]fter a period of time, [she] heard a gunshot.” Appellant came back to the car carrying a

bookbag. Robinson testified that appellant said, “if he hadn’t have fought back [I] wouldn’t have

had to pop him.” Robinson then drove appellant to his mother’s house in Manassas, Virginia.

       On cross-examination, defense counsel attempted to impeach Karen Farmer’s testimony

with prior inconsistent statements but was precluded by the trial court from doing so. The next

day, appellant re-called Karen Farmer as a witness and requested to treat her as an adverse

witness. The Commonwealth objected; appellant replied, reasoning that “[Karen Farmer’s]

testimony, when the Commonwealth called her as their witness, has to do with the alleged

admission to the shooting that my client allegedly told her in the bathroom. Her interests are

adverse [sic] to my client[’s] interests.” The trial court stated:

               That won’t make her adverse for the purposes of calling her as an
               adverse witness. You can go ahead and ask questions and if we
               find out she’s adverse, then I will let you treat her as an adverse
               witness, but just because she might be testifying to something that
               is not in your client’s favor, doesn’t obviously make her adverse,
               especially after she was on the stand yesterday on direct
               examination and cross-examination.

       The victim’s father also testified for the Commonwealth. The father stated that after the

victim had been shot, he asked the victim “who did it,” to which the victim responded, “Rude

Boy.” The victim’s father testified that “Rude Boy” is a nickname for Daniel Farmer.

       As part of the defense’s case, appellant called his mother, Lillian Scott, as an alibi

witness. Ms. Scott testified that appellant was with her, at her house, when the attempted

robbery and murder took place. On cross-examination, the jury heard that Ms. Scott was very

close with her son, the appellant. The Commonwealth asked Ms. Scott why she “never told the

police after [appellant] was arrested that there must be some mistake,” that “[appellant] was with

[her] when this [the crime] happened.” The Commonwealth impeached Ms. Scott’s credibility

using a statement Scott made during a phone call with appellant on February 19. The next day,

                                                 -3-
defense counsel again called Lillian Scott as a witness and attempted to introduce a recording of

the February 19 phone call in order to put the statement into context but was precluded from

doing so.

       Appellant also testified in his own defense, claiming that he was at his mother’s house at

the time of the attempted robbery and murder.

       This appeal follows.

                                           II. ANALYSIS

                                   A. Motions for Continuance

       Appellant argues that his convictions should be reversed because the trial court erred in

denying his two motions for continuance. Appellant argues that he was prejudiced by the trial

court’s denial of these motions. He argues that he needed extra time to: go through “late

discovery” provided by the Commonwealth, namely numerous “jail calls” made by appellant’s

alleged co-conspirators and “Facebook records”; complete “pending forensic reports”; further

investigate items of physical evidence; request transcripts for audio recorded interviews of

appellant’s alleged co-conspirators; and locate an “essential witness.”

       “Whether a continuance should be granted is a matter submitted to the trial court’s

discretion, and its decision will not be disturbed on appeal unless it is plainly wrong.” Mason v.

Commonwealth, 7 Va. App. 339, 343 (1988). “[W]e may reverse a trial court’s denial of a

motion for a continuance only if it appears from the record: (1) that the court abused its

discretion and (2) that the movant was prejudiced by the court’s decision.” Shackleford v.

Commonwealth, 32 Va. App. 307, 320 (2000) (quoting Lebedun v. Commonwealth, 27 Va. App.

697, 712-13 (1998)), aff’d, 262 Va. 196 (2001). A trial court is “not obligated to grant [a]

request for a continuance based on mere speculation.” Stewart v. Commonwealth, 10 Va. App.

563, 569 (1990) (concluding that the movant’s “assert[ion] that he was prejudiced because the

                                                -4-
trial court’s ruling prevented him from interviewing a potentially valuable witness who might

have been able to discredit [a witness’s] identification of him” was mere speculation); see

Mason, 7 Va. App. at 344 (upholding trial court’s denial of a continuance where the appellant’s

attorney stated that she needed a continuance because she “need[ed] more time to go through it

all [the late discovery]”). For “after-discovered evidence . . . [that] could have affected the

outcome of the trial,” counsel has “the option of locating the [evidence] and filing a motion for a

new trial” based on this evidence. Stewart, 10 Va. App. at 569.

       Here, appellant has not shown how the denial of the continuances prejudiced him.

Appellant contends that the continuances would have allowed him to present evidence that was

not presented at trial and that such evidence could have changed the outcome. Most of this

alleged “evidence,” however, is not in the record, and thus, we cannot say that appellant was

prejudiced by the denial of his motions for continuance. See Smith v. Commonwealth, 16

Va. App. 630, 635 (1993) (“An appellate court must dispose of the case upon the record and

cannot base its decision upon appellant’s petition or brief, or statements of counsel in open court.

We may act only upon facts contained in the record.”). This evidence includes “recorded jail

calls . . . related to Robinson” that appellant alleges “contain[] statements that were inconsistent

with [her] prior sworn testimony.” Appellant, however, did not provide the contents of these

calls during his motion to set aside the verdict.3 Thus, we cannot evaluate whether the calls

would have served to impeach Robinson on material matters to discredit her testimony.

Appellant contends that he needed a continuance to go through Facebook records. He has not,

however, pointed to any Facebook records in the record that would have changed the outcome.

Regarding appellant’s contention that he needed a continuance to complete “pending forensic


       3
         See Rule 3A:15 (“[t]he court must grant a new trial if it sets aside the verdict for any . . .
reason [other than] set[ting] aside the verdict because the evidence is insufficient as a matter of
law to sustain a conviction”).
                                                 -5-
reports,” or to further investigate items of physical evidence, in his motion to set aside the

verdict, appellant did not provide the contents of any such completed reports or additional

evidence. Thus, we cannot say that their exclusion prejudiced him. Appellant also has not

shown how denial of his request for a continuance to have transcripts made prejudiced him—he

did not produce any transcripts during his motion to set aside the verdict that could change the

outcome and that were not already used at trial. Lastly, appellant was not prejudiced regarding

the limited time he had to locate an essential witness because the essential witness testified at

trial. Most of appellant’s arguments are based on “mere speculation,” and thus, appellant has not

demonstrated how the denial of his motions for continuance prejudiced him.

       In one of the jail calls that was provided in appellant’s motion to set aside the verdict,

alleged co-conspirator Daniel Farmer “discusses the concept of ‘snitching’ with [the

Commonwealth’s witness, Karen] Farmer.”

               Ms. Farmer notes that a lot of people are also calling her a snitch,
               and she justifies her actions by stating, “I was doing what I had to
               do for my family . . . I didn’t snitch on him [appellant] . . . . If you
               go out and, especially in Virginia, kill somebody . . . you think you
               ain’t gonna get caught?”

Appellant argues that this statement shows that “Ms. Farmer’s testimony was hopelessly biased

and therefore not credible.” The admission of this jail call, however, would not have discredited

Ms. Farmer’s testimony. In this call, Ms. Farmer does not make any statement that suggests that

she was lying in her testimony at trial or make any statement inconsistent with her testimony at

trial. Admission of this jail call would not have changed the outcome at trial and thus, its

exclusion did not prejudice appellant.

       Additionally, in another jail call that was provided in appellant’s motion to set aside the

verdict, “Daniel Farmer admits to shooting guns at home around Ms. Farmer.” Appellant

contends that “[t]ying Daniel Farmer to the possession and use of guns could have made it more

                                                -6-
likely, in the eyes of the jury, that Daniel Farmer was the actual shooter, rather than [appellant],

and if so, then Ms. Farmer’s testimony would be completely discredited.” The exclusion of this

jail call tying Daniel Farmer “to the possession and use of guns” did not prejudice appellant

because this evidence would have merely been cumulative. Evidence that Daniel Farmer had a

gun and used it was introduced at trial. In cross-examination, Karen Farmer stated that “[her]

brother did keep a gun at the house.” Appellant also testified that “[he] saw Daniel with a gun

maybe one time.” Thus, the admission of the jail call tying Daniel Farmer to gun possession/use

would not have changed the outcome at trial and so its exclusion did not prejudice appellant.

       Because we conclude that appellant failed to demonstrate prejudice from the denial of the

continuances, this holding “‘renders inconsequential’” “his allegation that the trial court abused

its discretion in [not] granting the continuance.” Cooper v. Commonwealth, 54 Va. App. 558,

566 (2009). “Given our holding, any discussion on that point would conflict with two principles

of judicial self-restraint: our reluctance to issue what amounts to an ‘advisory opinion’ on an

inessential subject,” and “our corresponding desire to decide the case ‘on the best and narrowest

ground available.’” Id. (quoting Johnson v. Commonwealth, 45 Va. App. 113, 117 n.3 (2005)).

Thus, we hold that the trial court did not err in denying appellant’s motions for continuance.

                        B. Denial of Request to Treat Witness as Adverse

       Appellant argues that his convictions should be reversed because the trial court erred in

denying his request to treat Karen Farmer as an adverse witness under Code § 8.01-401(A).

       The appellee argues that at trial, appellant tried to treat Karen Farmer as an adverse

witness under Code § 8.01-403, not Code § 8.01-401(A), and thus, appellant’s argument is

barred by Rule 5A:18 on appeal.

       Under Rule 5A:18, “[n]o ruling of the trial court . . . will be considered as a basis for

reversal unless an objection was stated with reasonable certainty at the time of the ruling, except

                                                -7-
for good cause shown or to enable this Court to attain the ends of justice.” “Rule 5A:18 applies

to bar even constitutional claims.” Perry v. Commonwealth, 58 Va. App. 655, 673 (2011)

(quoting Farnsworth v. Commonwealth, 43 Va. App. 490, 500 (2004)). To preserve a claim for

appeal, a party must state to the trial court the specific legal reasoning for his position. See id.

(holding appellant’s assignment of error that admission of an out-of-court statement violated his

Sixth Amendment right to confrontation was barred by Rule 5A:18 because at trial, appellant

only objected to admission of the statement on hearsay grounds).

       Code § 8.01-403 states:

               A party producing a witness shall not be allowed to impeach his
               credit by general evidence of bad character, but he may, in case the
               witness shall in the opinion of the court prove adverse, by leave of
               the court, prove that he has made at other times a statement
               inconsistent with his present testimony . . . .

“The term ‘adverse,’ under this section [Code § 8.01-403], refers to a witness whose testimony is

‘injurious or damaging to the case of the party who called the witness.’” Maxey v.

Commonwealth, 26 Va. App. 514, 519 (1998) (quoting Ragland v. Commonwealth, 16 Va. App.

913, 921 (1993)). Under this section, “[a] party’s own witness ‘prove[s] adverse’ if the witness

‘surprise[s] the party by changing stories or becoming hostile on the stand.’” Id. (emphases and

alterations in original) (quoting Charles E. Friend, Law of Evidence in Virginia § 4-9, at 147 (4th

ed. 1993)).

       In contrast, Code § 8.01-401(A) states, “[a] party called to testify for another, having an

adverse interest, may be examined by such other party according to the rules applicable to

cross-examination.” “A witness does not have an ‘adverse interest’ simply because his or her

testimony is adverse or injurious to the calling party’s case.” Maxey, 26 Va. App. at 520.

“Rather, an ‘adverse witness’ is an opposing party or a nonparty witness who has a financial

or other personal interest in the outcome of the case.” Id. (emphasis omitted). “A witness who

                                                 -8-
has a personal interest in the outcome of the case includes persons who are ‘closely connected by

blood or otherwise to at least one party . . . .’” Id.

        Here, this assignment of error is barred by Rule 5A:18 because appellant did not raise the

Code § 8.01-401(A) reasoning at trial. In response to the Commonwealth’s objection to

appellant’s request to treat Karen Farmer as an adverse witness, appellant reasoned that “[Karen

Farmer’s] testimony, when the Commonwealth called her as their witness, has to do with the

alleged admission to the shooting that my client allegedly told her in the bathroom. Her interests

are adverse [sic] to my client[’s] interests.” On appeal, appellant argues that Karen Farmer’s

interests were adverse to his interests under Code § 8.01-401(A) because she is the sister of

appellant’s alleged co-conspirator. At trial, however, appellant argued that Karen Farmer’s

testimony made her interests adverse to his—a Code § 8.01-403 argument. Since appellant did

not make the Code § 8.01-401(A) argument/objection at trial, this argument is barred by Rule

5A:18. Appellant does not argue the ends of justice exception. Thus, appellant’s argument is

procedurally barred.

                            C. Denial of Ability to Rehabilitate Witness

        Appellant argues that his conviction should be reversed because the trial court erred in

denying him the ability to rehabilitate his witness. Appellant argues that the trial court erred in

prohibiting him from introducing the entire February 19 phone call, which could have

rehabilitated Ms. Scott’s credibility. Because the Commonwealth used part of the phone call to

impeach Ms. Scott, appellant argues that he was entitled to introduce the phone call in its entirety

to rehabilitate Ms. Scott’s credibility, so the jury could evaluate the impeaching statement in

context.

        “We review decisions involving the admission of evidence for abuse of discretion by the

trial court.” Jones v. Commonwealth, 50 Va. App. 437, 445 (2007). “If we find an abuse of

                                                  -9-
discretion, then we must also determine if that error was harmless.” Id. at 446. The test for

non-constitutional errors, such as the one alleged here, is as follows:

               If, when all is said and done, the conviction is sure that the error
               did not influence the jury, or had but slight effect, the verdict and
               the judgment should stand . . . . But if one cannot say, with fair
               assurance, after pondering all that happened without stripping the
               erroneous action from the whole, that the judgment was not
               substantially swayed by the error, it is impossible to conclude that
               substantial rights were not affected. . . . If so, or if one is left in
               grave doubt, the conviction cannot stand.

Id. (quoting Clay v. Commonwealth, 262 Va. 253, 260 (2001)) (noting that the trial court’s

exclusion of evidence meant to rehabilitate a witness was non-constitutional error); see Code

§ 8.01-678 (“When it plainly appears from the record and the evidence given at the trial that the

parties have had a fair trial on the merits and substantial justice has been reached, no judgment

shall be arrested or reversed . . . [f]or any other defect, imperfection, or omission in the record, or

for any error committed on the trial.”). “The Commonwealth bears the burden to prove that the

error was harmless.” Jones, 50 Va. App. at 446.

       Assuming, without deciding, that the trial court abused its discretion in excluding the

February 19 phone call, we hold that this exclusion was harmless error. Even if appellant was

permitted to introduce the phone call to rehabilitate Ms. Scott’s credibility, on

cross-examination, the Commonwealth impugned Ms. Scott’s credibility in other ways. On

cross-examination, the jury heard that Ms. Scott was very close with her son, the appellant,

giving her reason to testify in his favor. The Commonwealth asked Ms. Scott why she “never

told the police after [appellant] was arrested that there must be some mistake,” that “[appellant]

was with [her] when this [the crime] happened,” suggesting Ms. Scott fabricated her current

testimony. Additionally, two other witnesses, Karen Farmer and Lucretia Robinson, testified to

appellant’s involvement in the crime, and the jury credited either one or both of their testimony



                                                - 10 -
in finding appellant guilty. Thus, even if the entirety of the February 19 phone call had been

admitted, it would have not changed the outcome of the case, so its exclusion was harmless error.

                  D. Limitation of Defense Counsel’s Impeachment of Witness

       Appellant argues that his conviction should be reversed because the trial court erred in

limiting his impeachment of a prosecution witness. Appellant argues that the trial court erred in

preventing his cross-examination of Karen Farmer concerning prior inconsistent statements and

in not letting him enter the prior inconsistent statements into evidence.4

       As discussed above, “[i]f we find an abuse of discretion, then we must also determine if

that error was harmless.” Id. The test for non-constitutional errors, such as the one alleged here,

is also stated above, in section II. C. See Dupree v. Commonwealth, 272 Va. 496, 496-97 (2006)

(applying test for non-constitutional errors from Clay, 262 Va. at 260, to trial court’s refusal to

allow a party to impeach a witness with a prior inconsistent statement).

       Here, assuming, without deciding, that the trial court abused its discretion in limiting

appellant’s impeachment of Karen Farmer and excluding her prior inconsistent statements, we

hold that these actions did not prejudice appellant. Even if appellant had successfully impeached

Karen Farmer, Lucretia Robinson’s testimony still connected appellant to the crime. Thus, the

trial court’s actions limiting appellant’s impeachment of Ms. Farmer and excluding Ms. Farmer’s

prior inconsistent statements would not have changed the outcome of the case and did not

prejudice appellant.




       4
         Appellant also argues that he did not have a chance to object to the introduction of
Commonwealth’s Exhibit 58. This exhibit, however, is one of Karen Farmer’s prior inconsistent
statements that appellant argues should have been admitted. “[N]o litigant . . . will be permitted
to approbate and reprobate—to invite error . . . and then to take advantage of the situation created
by his own wrong.” Garlock Sealing Techs., LLC v. Little, 270 Va. 381, 388 (2005) (alterations
in original) (quoting Cohn v. Knowledge Connections, Inc., 266 Va. 362, 367 (2003)). Thus, we
do not address this argument.
                                               - 11 -
                                        E. Brady Violation

       Appellant argues that his conviction should be reversed because the Commonwealth

committed a Brady violation5 when it “failed to provide exculpatory discovery” to appellant.

Appellant contends that certain interviews exist and were not disclosed to him. These interviews

include interviews between: Karen Farmer and a detective; the Commonwealth and the victim’s

mother; and the Commonwealth and the victim’s father.6 He argues that the interviews could

have been used to impeach/cross-examine these witnesses. Appellant also alleges that “[i]t was

the Commonwealth’s responsibility under Brady to have [a] visor [and eyeglasses belonging to

the victim] analyzed for DNA and fingerprints.”

       “A violation of the Brady rule occurs when (1) ‘the prosecution . . . suppressed the

evidence, either purposefully or inadvertently;’ (2) the evidence in question is ‘favorable to the

accused’ because it is exculpatory evidence or impeachment evidence; and (3) the evidence is

‘material.’” Warnick v. Commonwealth, 72 Va. App. 251, 268 (2020) (quoting Church v.

Commonwealth, 71 Va. App. 107, 117 (2019)). “The accused has the burden of establishing

each of these three components to prevail on a Brady claim.” Commonwealth v. Tuma, 285 Va.

629, 635 (2013). “The third requirement, materiality, is satisfied when ‘there is a reasonable

probability that, had the evidence been disclosed, the result of the proceeding would have been

different.’” Warnick, 72 Va. App. at 268 (quoting Church, 71 Va. App. at 117).

       “Brady is ‘a disclosure rule, not a discovery rule.’” Tuma, 285 Va. at 635 (emphasis

added) (quoting United States v. Higgins, 75 F.3d 332, 335 (7th Cir. 1996)). “[T]here is no


       5
         See Brady v. Maryland, 373 U.S. 83, 87 (1963) (“hold[ing] that the suppression by the
prosecution of evidence favorable to an accused upon request violates due process where the
evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of
the prosecution”).
       6
         Appellee states that these additional interviews with the victim’s parents “may or may
not have existed.”
                                                - 12 -
general constitutional right to discovery in a criminal case, and Brady did not create one.” Id.

(quoting Weatherford v. Bursey, 429 U.S. 545, 559 (1977)). “The more limited purpose of the

Brady rule is ‘to assure that [the defendant] will not be denied access to exculpatory [or

impeachment] evidence known to the government but unknown to him.’” Id. (alterations and

emphases in original) (quoting Lugo v. Munoz, 682 F.2d 7, 10 (1st Cir. 1982)).

       Here, there is no Brady violation. Appellant has not made the interviews he references

part of the appellate record, shown how these interviews would be favorable to him, or shown

how this evidence would have changed the result of the trial. Thus, appellant has not proven the

third requirement for a Brady violation. These interviews are not “known to the government,” as

the appellee states it is unsure whether these interviews exist. Brady is not a rule of discovery,

and the Commonwealth has no obligation to turn over interviews of which it has no knowledge.

Additionally, the general definition of a Brady violation does not require the Commonwealth to

have all physical evidence collected and analyzed for potentially exculpatory DNA evidence, nor

does appellant cite any authority for such a requirement. Thus, we hold that there was no Brady

violation.

                                  F. Sufficiency of the Evidence

       Finally, appellant argues that his convictions should be reversed because the trial court

erred in denying his motions to strike the evidence as insufficient.

       “A motion to strike challenges whether the evidence is sufficient to submit the case to the

jury.” Lawlor v. Commonwealth, 285 Va. 187, 223 (2013). Determining “the elements of [an]

offense . . . is a question of law that we review de novo.” Id. “Whether the evidence adduced is

sufficient to prove each of those elements is a factual finding, which will not be set aside on

appeal unless it is plainly wrong.” Id. at 223-24. “In reviewing that factual finding, we consider

the evidence in the light most favorable to the Commonwealth and give it the benefit of all

                                               - 13 -
reasonable inferences fairly deducible therefrom.” Id. at 224. “When considering the

sufficiency of the evidence on appeal, ‘the relevant question is whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.’” Charity v. Commonwealth, 49

Va. App. 581, 585 (2007) (quoting Kelly v. Commonwealth, 41 Va. App. 250, 257 (2003) (en

banc)).

          Appellant argues that the elements of conspiracy to commit robbery are not met. He

asserts that there is no evidence showing he “had an agreement with an individual to rob anyone”

and there is “no evidence the victim had been robbed of anything.” “Conspiracy requires a

shared intent and joint action . . . .” Charity, 49 Va. App. at 585-86. “Conspiracy requires . . .

(1) an agreement between two or more persons, which constitutes the act; and (2) an intent

thereby to achieve a certain objective[,] either an unlawful act or a lawful act by unlawful

means.” Id. at 586 (alterations in original) (quoting Hix v. Commonwealth, 270 Va. 335, 347

(2005)). “[T]he crime of conspiracy is complete when the parties agree to commit an

offense. . . . No overt act in furtherance of the underlying crime is necessary.” Id. (second

alteration in original) (quoting Gray v. Commonwealth, 260 Va. 675, 680 (2000)). “[A]

conspiracy may be inferred by actions alone.” Id. at 587.

                 [W]hen “it has been shown that the defendants ‘by their acts
                 pursued the same object, one performing one part and the others
                 performing another part so as to complete it or with a view to its
                 attainment, the jury will be justified in concluding that they were
                 engaged in a conspiracy to effect that object.’”

Id. at 586 (quoting Brown v. Commonwealth, 10 Va. App. 73, 78 (1990)).

          The underlying crime that appellant allegedly conspired to commit is robbery. “Robbery,

a common law offense in Virginia, is defined as the ‘taking, with intent to steal, of the personal

property of another, from his person or in his presence, against his will, by violence or

                                                 - 14 -
intimidation.’” Spencer v. Commonwealth, 42 Va. App. 443, 448 (2004) (emphasis omitted)

(quoting Jones v. Commonwealth, 26 Va. App. 736, 738 (1998)). Thus, in order to prove that a

conspiracy existed in this case, the evidence must show that appellant formed an agreement and

possessed the requisite intent to steal the personal property of another, from his person or in his

presence, against his will, by violence or intimidation. See Charity, 49 Va. App. at 586 (“[I]n

order to prove that a conspiracy existed in this case, the evidence must show that appellant

formed an agreement and possessed the requisite intent to escape from the correctional facility in

violation of Code § 53.1-203.”).

       Here, the evidence shows, beyond a reasonable doubt, that appellant made an agreement

to and possessed the intent to steal the personal property of the victim, from his person or in his

presence, against his will, by violence or intimidation. Karen Farmer testified that Daniel

Farmer spoke of his plan to rob the victim, Lincoln Williams, Jr., a few days before the plan was

carried out. Daniel Farmer and appellant both drove to the victim’s house to commit the

robbery. When at the victim’s house, appellant pointed a gun at the victim and told the victim to

give him drugs or money. Just because the robbery was unsuccessful, and it appears nothing was

taken from the victim’s person, does not mean that appellant did not have the intent to commit

robbery. These actions show that appellant had the intent to steal the victim’s personal property

from the victim’s person, and in using a gun, meant to do so by violence or intimidation.

Appellant’s actions that he took in accordance with Daniel Farmer’s plan show that he and

Daniel Farmer formed an agreement to commit the robbery. Thus, the evidence is sufficient,

beyond a reasonable doubt, to meet the elements of conspiracy to commit robbery.

       Regarding the crimes of first-degree murder and use of a firearm in commission of a

felony, appellant does not argue that the elements of these crimes, when viewing the evidence in

the light most favorable to the Commonwealth, are not met as a matter of law. Rather, appellant

                                               - 15 -
argues that the testimony of Karen Farmer and Lucretia Robinson should not be believed. He

argues that the only evidence connecting him to the crimes are these two testimonies, no physical

evidence (DNA, fingerprints, a weapon) connects him to the crimes, and the victim stated that

Daniel Farmer committed the crimes. “Traditional principles dictate, both in the civil and

criminal law, that the determination of a witness’ credibility is within the fact finder’s exclusive

purview because he has the best opportunity to observe the appearance and demeanor of the

witness.” Goodyear Tire & Rubber Co. v. Pierce, 5 Va. App. 374, 381 (1987). Thus, the jury

was in the best position to determine these witnesses’ credibility and we will not disturb these

determinations on appeal. In convicting appellant, the jury found Karen Farmer’s and Lucretia

Robinson’s testimony to be credible.

       When viewing the evidence in the light most favorable to the Commonwealth, the

elements of both first-degree murder and use of a firearm in commission of a robbery are met.

       “Murder is the unlawful killing of another with malice.” Osman v. Osman, 285 Va. 384,

391 (2013). “Malice, in a legal sense, means any wrongful act done willfully or purposely.” Id.

First-degree murder is “[m]urder . . . in the commission of, or attempt to commit . . . robbery.”

Code § 18.2-32.

       Here, the elements of first-degree murder are met. There is no dispute that the victim was

willfully killed by a single gunshot wound and that this killing was unlawful. According to

Karen Farmer’s testimony, it was appellant who shot and killed the victim, while attempting to

rob the victim. Additionally, Lucretia Robinson testified that she had heard that Daniel Farmer

planned to rob someone. Daniel Farmer, appellant, and Robinson drove to the victim’s house.

Appellant took a gun with him when he exited the car. Robinson heard a gunshot while

appellant was gone, and when appellant returned, he said, “if he hadn’t have fought back [I]

wouldn’t have had to pop him.” Based on these testimonies, the jury could have found, beyond a

                                                - 16 -
reasonable doubt, that appellant committed first-degree murder by murdering the victim while

attempting to rob the victim.

       Under Code § 18.2-53.1, “[i]t shall be unlawful for any person to use or attempt to use

any pistol, shotgun, rifle, or other firearm or display such weapon in a threatening manner while

committing or attempting to commit . . . robbery.”

       Here, the elements of use or display of a firearm in commission of a felony are met.

According to Karen Farmer’s testimony, appellant approached the victim, took out a gun, and

told the victim to give him drugs or money. Additionally, as stated above, Lucretia Robinson

testified that when she and appellant arrived at the victim’s house, appellant took a gun with him

when he exited the car. Robinson heard a gunshot while appellant was gone, and when appellant

returned, he said, “if he hadn’t have fought back [I] wouldn’t have had to pop him.” From this

evidence, the jury could conclude beyond a reasonable doubt that appellant used or displayed a

gun while attempting to rob the victim.

       Because the evidence is sufficient to convict appellant of first-degree murder, conspiracy

to commit robbery, and use or display of a firearm in committing a felony, the trial court did not

err in denying appellant’s motions to strike.

                                          III. CONCLUSION

       For the reasons above, we hold that the trial court committed no reversible error and

affirm the appellant’s convictions.

                                                                                         Affirmed.




                                                - 17 -